         Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 LINDA FAIRSTEIN,                                    )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )    Case No. 20-cv-00180
                                                     )
 NETFLIX, INC., AVA DUVERNAY, and                    )
 ATTICA LOCKE,                                       )
                                                     )
                Defendants.                          )

             DEFENDANTS AVA DUVERNAY AND ATTICA LOCKE’S
         OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO CONDUCT
                        JURISDICTIONAL DISCOVERY

       Jurisdictional discovery is wholly unwarranted. In their Motion to Dismiss for Lack of

Personal Jurisdiction and Improper Venue, Individual Defendants Ava DuVernay (“DuVernay”)

and Attica Locke (“Locke”) established as a matter of law and indisputable fact that this Court

cannot exercise personal jurisdiction over them under the governing due process principles

established by the Supreme Court and Eleventh Circuit, including Walden v. Fiore, 571 U.S. 277

(2014)—which, incredibly, Plaintiff’s Motion wholly ignores. This case has nothing to do with

Florida and does not belong in Florida, nor has Plaintiff remotely stated a prima facie case for

jurisdiction over the Individual Defendants in Florida.

       Plaintiff’s motion does not challenge that controlling law, and has failed to identify a

genuine dispute on a material jurisdictional fact, much less offer evidence that would create one

warranting jurisdictional discovery at this stage. The affidavit Plaintiff submitted disputes none

of the material facts in the Individual Defendants’ declarations and is totally irrelevant to the

issues on this motion—save one: Plaintiff now admits she only attempted to make Florida her

domicile months after the Netflix Series at issue was released in May 2019 and a mere months
         Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 2 of 18




before she filed this action here. (ECF No. 35, Affidavit of Linda Fairstein (“Fairstein Aff.”) ¶

11.) Jurisdiction over DuVernay and Locke in these circumstances does not remotely meet

constitutional due process, as “the plaintiff cannot be the only link between the defendant and the

forum.” Walden, 571 U.S at 285 (emphasis added).

        It is undisputed that the four-part critically-acclaimed Netflix series When They See Us

(the “Series”), of which Plaintiff complains, is about the infamous “Central Park Jogger” case in

New York, and focuses on the wrongful conviction of five young teenagers and their subsequent

exoneration for the brutal rape of a female jogger in Central Park in 1989. As Plaintiff admits,

she was a long-time New York public official—the head of the Manhattan District Attorney’s

Sex Crimes Unit in 1989—who had critical involvement in and responsibility for the

prosecution. All events depicted in the Series took place in New York. The entire focus of the

Series is New York-based, and was filmed there. The Series has literally zero to do with Florida.

Nor do DuVernay and Locke have any relevant connections to Florida on which jurisdiction

could be predicated. The Complaint’s generic allegations about jurisdiction say nothing to

plausibly suggest otherwise. And what is now crystal clear from Plaintiff’s affidavit is that the

only connection this matter has to Florida is Plaintiff, and it is an after-the-fact, weak link at that.

        Contrary to Plaintiff’s representations in her Motion, courts in this Circuit repeatedly

deny meritless jurisdictional discovery motions like Plaintiff’s here, where there are no material

fact issues. Certainly Plaintiff has failed to show how the improperly sweeping discovery she

requests would establish grounds for exercising jurisdiction. Plaintiff’s numerous categories of

requested discovery are nothing more than a fishing expedition into the merits and are irrelevant

to personal jurisdiction under controlling authority, including Walden.




                                                   2
         Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 3 of 18




       Further, given the substantial grounds, apart from personal jurisdiction, for dismissing or

transferring this case to the Southern District of New York for improper venue, and the important

First Amendment issues raised in Netflix’s pending Motion to Dismiss for Failure to State a

Claim, subjecting DuVernay and Locke to such jurisdictional discovery would be an egregious

waste of judicial and party resources. Indeed, on this record, jurisdictional discovery would

serve no purpose other than delay, needless burden and increased expense. Another federal court

recently addressed this same question as to DuVernay in a meritless defamation action brought

by an interrogation training company in Illinois regarding the Series, and denied jurisdictional

discovery as unwarranted. John E. Reid & Assocs., Inc. v. Netflix, Inc., 2020 WL 1330657, at

*6, n. 5 (N.D. Ill. Mar. 23, 2020). It is even less warranted here, given Plaintiff Fairstein’s

tenuous connection herself to Florida. Plaintiff’s motion should be denied.

                                         BACKGROUND

       Plaintiff’s Complaint challenges her portrayal in the four-part critically-acclaimed Netflix

series When They See Us (the “Series”), a dramatization of the infamous “Central Park Jogger”

case, one of the most controversial and highly-publicized criminal cases in New York’s history.

The Series focuses on the wrongful conviction and imprisonment of five young teenagers, Yusef

Salaam, Antron McCray, Kevin Richardson, Raymond Santana, and Korey Wise (the “Five”) for

the brutal rape of a female jogger in Central Park in 1989, and their subsequent exoneration years

later based on the DNA match and confession of the real offender. (ECF No. 1, Compl. ¶¶ 4-5;

ECF No. 26, DuVernay and Locke’s Mot. at 3.) Plaintiff Linda Fairstein led the Manhattan

District Attorney’s Sex Crimes Unit in 1989, and had critical responsibility for the prosecution of

the Central Park Jogger case. (ECF No. 1, Compl. ¶ 32; ECF No. 26, DuVernay and Locke’s

Mot. at 3-4.) All of the events depicted in the Series took place in New York—the rape of which




                                                  3
         Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 4 of 18




the Five were falsely accused as young teenagers, the investigation by the NYPD and Manhattan

D.A.’s office, the prosecution in the New York Courts, the Five’s incarceration in New York

state prisons, and their eventual exoneration after spending the rest of their youth in prison.

       The Series was released by Netflix in May 2019 and distributed worldwide through

Netflix’s subscription-based Internet streaming service. DuVernay is the director and one of the

writers and executive producers of the Series. (ECF No. 26-1, DuVernay Decl. ¶ 3.) Locke is

one of the writers and producers of the Series. (ECF No. 26-2, Locke Decl. ¶ 4.) Both Locke

and DuVernay live in California. (Id. ¶ 3; DuVernay Decl. ¶ 2.)

       Plaintiff filed this Complaint in Florida through New York counsel, nearly a year after

the Series was released. (ECF No. 1.) She now was forced to admit that she only recently

declared “residency” in Florida in late October 2019 (ECF No. 35, Fairstein Aff. ¶ 11), having

spent the last 40-plus years and her entire career as a public official in New York City, where she

lived for decades—to and including most of 2019. Plaintiff admits she still owns a penthouse

condo (id. ¶ 12), maintains a law license (ECF No. 24-7) and a publishing business (ECF Nos.

26-8, 26-9) in New York. The Individual Defendants have filed a Motion to Dismiss for Lack of

Personal Jurisdiction, or in the Alternative, for Improper Venue or Transfer of Venue to the

Southern District of New York under 28 U.S.C. 1404(a) (in which Netflix has joined).1

       As set forth in DuVernay and Locke’s declarations on jurisdiction, and uncontested by

Plaintiff, the Series has no connection whatsoever to Florida. DuVernay researched the script for

the Series from California, New York and Georgia and wrote the script in California and New




1
 Defendant Netflix also filed a Motion to Dismiss for Failure to State a Claim and Joinder in
Motion of Defendants DuVernay and Locke to Dismiss for Improper Venue or to Transfer
Venue to the SDNY (ECF No. 28), but has requested that in the interest of judicial economy the
Court take up the venue and transfer motion first (id. at 1, n.1).


                                                  4
         Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 5 of 18




York; the Series was filmed on location in New York. (ECF No. 26-1, DuVernay Decl. ¶ 4.)

Post-production took place in California. (Id.) Locke only worked on the Series from California.

(ECF No. 26-2, Locke Decl. ¶ 5.) Neither Locke nor DuVernay traveled to Florida for the Series

and did not contact anyone in Florida for the Series. (Id. ¶ 6; DuVernay Decl. ¶ 5.)

                                           ARGUMENT

I.     Plaintiff Has Not Raised A Genuine Dispute on a Material Jurisdictional Fact
       Warranting Jurisdictional Discovery

       Eleventh Circuit law is clear that jurisdictional discovery is not warranted where there is

no “genuine dispute” on a material jurisdictional fact. Wolf v. Celebrity Cruises, Inc., 683 F.

App’x 786, 792 (11th Cir. 2017) (denying jurisdictional discovery as unnecessary “fishing

expedition”), citing Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 730 (11th Cir. 1982). Courts

routinely deny such requests. See Brown v. Carnival Corp., et al., 202 F. Supp. 3d 1332, 1346

(S.D. Fla. 2016) (denying jurisdictional discovery where there is “no genuine dispute on a

material jurisdictional fact[.]”) (citations omitted); Serra-Cruz v. Carnival Corp., 400 F. Supp.

3d 1354, 1363 (S.D. Fla. 2019) (“The Court does not find it necessary to provide Plaintiff with

an opportunity to engage in jurisdictional discovery because there is ‘no genuine dispute on a

material jurisdictional fact to warrant jurisdictional discovery.’”).2




2
  See also Encore Select, Inc. v. Great Atl. & Pac. Tea Co., 2014 WL 2548176, at *1 (M.D. Fla.
June 5, 2014) (denying jurisdictional discovery where “plaintiff identifies no disputed fact; the
plaintiff ‘merely has a hunch that there may be facts—or a desire to find out if there are any
facts—that justify the exercise of personal jurisdiction’”) (citations omitted); Finkelstein v.
Carnival Corp., 2015 WL 12765435, at *2 (S.D. Fla. Apr. 7, 2015) (denying jurisdictional
discovery where plaintiff had “not demonstrated what facts [were] in genuine dispute that would
allow the Court to exercise personal jurisdiction”); Westchester Fire Ins. Co. v. Vector
Aerospace, 2017 WL 4326097, at *3 (S.D. Fla. Sept. 27, 2017) (This Court does not find it
appropriate to provide Plaintiff an opportunity to engage in jurisdictional discovery because
‘there is no genuine dispute on a material jurisdictional fact to warrant discovery.’”) (citation
omitted).


                                                  5
         Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 6 of 18




       Thus, contrary to Plaintiff’s overstated assertions, the Eleventh Circuit does not “highly

favor” jurisdictional discovery anytime the Plaintiff seeks it, nor is denial automatically an

“abuse of discretion”. (ECF No. 34, Motion at 1-3.) Rather, as the Eaton case cited by Plaintiff

held, albeit dealing with “subject matter” jurisdiction, jurisdictional discovery is warranted when

there are genuinely “disputed jurisdictional facts”. Eaton v. Dorchester Development, 692 F.2d

727, 729-30, and n.7 (11th Cir. 1982).3 Moreover, in Eaton the Court found jurisdiction was

“not only a question of fact but also is intimately related to the substantive merits of the

plaintiffs’ claim....[and] plaintiffs ha[d] made a fairly substantial showing of subject matter

jurisdiction, even without the discovery they desire[d].” Id. at 734. The opposite is true here.

       Plaintiff’s Complaint and Motion fail to identify any genuine dispute that would warrant

jurisdictional discovery. The Complaint alleges in conclusory fashion that:

       The Court has personal jurisdiction over Ms. DuVernay because the causes of
       action alleged against her arise from her commission of a tortious act within
       Florida by participating in, facilitating and causing the publication of defamatory
       content on Netflix’s website, namely When They See Us, for which she served as
       co-writer, director and producer, and which contains false and defamatory
       statements about Ms. Fairstein and was, and continues to be, accessed in Florida
       by Netflix subscribers. See Section 48.193 (1)(a)(2), Florida Statutes. Ms.
       DuVernay also committed a tortious act in Florida by publishing false and
       defamatory posts about Ms. Fairstein on Twitter, which were published and
       accessed by Ms. DuVernay’s followers, in Florida. See Section 48.193 (1)(a)(2),
       Florida Statutes. Further the causes of action arise from Ms. DuVernay conspiring
       with Netflix and Ms. Locke to portray Ms. Fairstein in a false and defamatory
       manner in When They See Us., as alleged in Count VII.




3
  In one of Plaintiff’s cases, Mother Doe I v. Al Maktoum, 632 F. Supp. 2d 1130, 1147 (S.D. Fla.
2007), the court actually denied jurisdictional discovery, holding that it “is not persuaded that the
Motion to Dismiss should be deferred any longer while Plaintiffs engage in discovery in an
attempt to make a prima facie or other showing that the Court’s exercise of personal jurisdiction
over Defendants would be appropriate.” Plaintiff’s other cited cases are distinguishable, as the
plaintiffs established genuine “material disputed facts”. See, e.g., Amerifactors Fin. Grp., LLC v.
Enbridge, Inc., 2013 WL 5954777, at *6 (M.D. Fla. Nov. 7, 2013); UnitedHealthcare of Fla.,
Inc. v. Am. Renal Assocs. Holdings, Inc., 2016 WL 8794534, at *2 (S.D. Fla. Dec. 5, 2016).


                                                  6
         Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 7 of 18




(Compl. ¶ 28.) Similar allegations are made with respect to Locke. (Id. ¶ 29.) These allegations

are insufficient to establish a prima facie or colorable basis for personal jurisdiction or to raise a

genuine dispute of material fact. All Plaintiff’s Motion does is to parrot her inadequate and

conclusory allegations, disputing nothing of material relevance in the Individual Defendants’

declarations. Jurisdictional discovery is not warranted where Defendants have submitted

declarations denying contacts with Florida and “Plaintiff has not rebutted any of the assertions

contained therein.” Millennium Indus. Network, Inc. v. Hitti, 2014 WL 324656, at *3 (S.D. Fla.

Jan. 28, 2014) (denying jurisdictional discovery). Under the unrebutted facts and controlling

law, there is not even a colorable basis for personal jurisdiction over the Individual Defendants.

       First, whether or not Plaintiff’s analysis of Florida’s long-arm statute is correct,4 Plaintiff

must still establish a prima facie case that personal jurisdiction over DuVernay and Locke is

compatible with due process. That is the basis for the Individual Defendants’ Motion. (ECF No.

26, DuVernay and Locke’s Mot. at 5-13.) She has failed to do so. As set forth in detail in their

Motion to Dismiss for Lack of Personal Jurisdiction, Plaintiff’s claims against DuVernay and

Locke do not “arise out of” their contacts with Florida, and neither Defendant has purposefully

availed themselves of the privileged of conducting activities in Florida to warrant the exercise of

personal jurisdiction. The Supreme Court firmly held in Walden v. Fiore that “the plaintiff

cannot be the only link between the defendant and the forum. Rather, it is the defendant’s

conduct that must form the necessary connection with the forum State that is the basis for its

jurisdiction over him.” 571 U.S. 277, 285 (2014) (emphasis added).




4
  Defendants question whether social media posts are sufficient to satisfy Florida’s long-arm
statute. See ECF No. 26, DuVernay and Locke’s Mot. at 5, n. 2.


                                                   7
           Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 8 of 18




         Plaintiff’s Motion ignores Walden—which is not surprising given she is the only link to

Florida, and the weakest possible one at that, having not even claimed “residency” until after the

Series was published. Instead Plaintiff relies on the outdated decision in Keeton v. Hustler

Magazine, Inc. 465, U.S. 770 (1984). And Keeton is entirely distinguishable as the defendant in

that case was the publisher of the magazine. Here, Netflix, not DuVernay or Locke, is the

publisher of the Series. Plaintiff’s citation to Guberev v. Buzzfeed, Inc., 253 F. Supp. 3d 1149

(S.D. Fla. 2017) is misplaced for the same reason. The Buzzfeed Court found that it could

exercise personal jurisdiction over the “Editor-in-Chief,” an executive of Buzzfeed, because he

“made the ultimate decision to publish the Article.” Id. at 1161, n.3. Both DuVernay and Locke

have expressly denied having control over the distribution of the Series, which Plaintiff admits

was distributed by Netflix on its internet streaming platform. (ECF No. 26-1, DuVernay Decl. ¶

7; ECF No. 26-2, Locke Decl. ¶ 8; ECF No. 1, Compl. at ¶ 1.) Plaintiff’s affidavit (ECF No. 35)

does nothing to rebut this clear evidence from DuVernay and Locke. Nor could she. In the

context here, it is not genuinely disputable, or even plausible, to hypothesize that two

individuals, DuVernay and Locke, had “control over” Netflix’s world-wide Internet distribution

platform in over 190 countries,5 much less that they directed Netflix to stream this Series

specifically in Florida. Not only is that not alleged in the Complaint, it wouldn’t meet Twombly

pleading standards if it were. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

         Second, Plaintiff has not identified any facts that connect DuVernay and Locke to Florida.

Contrary to what Plaintiff seems to suggest, merely posting material on social media is not

sufficient to support the exercise of personal jurisdiction. In Internet Sols. Corp. v. Marshall—a

case on which Plaintiff herself relies—after the Florida Supreme Court’s decision on the certified



5
    See https://help.netflix.com/en/node/14164.


                                                  8
         Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 9 of 18




question regarding Florida’s long-arm statute, this Court next considered whether the exercise of

personal jurisdiction comported with due process. 2010 WL 11617855 (M.D. Fla. Sept. 30,

2010). Finding it did not, this Court held that even though defendant “included in her post three

Florida addressees associated with” plaintiff, and “Florida residents may have posted in response

to the [allegedly defamatory] article, personal jurisdiction cannot be based solely on the ability of

a Florida resident to access the website.” Id. at *5.

       Here, again, the same is true. There are simply no allegations that the Individual

Defendants’ social media posts or tweets were in any way related or directed to Florida, thereby

barring the exercise of personal jurisdiction over the Individual Defendants. “[C]ourts have

uniformly rejected the argument that a tweet, not specifically directed to a forum state, is a

sufficient minimum contact to confer personal jurisdiction under the Due Process Clause.” Miller

v. Gizmodo Media Grp., LLC, 383 F. Supp. 3d 1365, 1375 (S.D. Fla. 2019).

       Third, Plaintiff’s utterly conclusory and legally baseless “conspiracy” count is wholly

insufficient for a finding of personal jurisdiction—and is certainly not a basis for jurisdictional

discovery. Here, there is no way Florida law applies to this dispute, which has no connection

whatsoever to Florida, and Plaintiff offers no support for that casual assumption. As Defendants

have pointed out, either New York or California law would apply. (ECF No. 26, DuVernay and

Locke’s Mot. at 22-23.) Neither New York nor California law recognizes a stand-alone

conspiracy claim (see ECF No. 28, Motion to Dismiss at 35); but in any event, Plaintiff’s

allegations are facially deficient even if the claim were recognized.

       Merely alleging that Defendants “conspired and agreed” to “write, produce and publish

scenes” in When They See Us (Compl. ¶ 376) does not “raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. All Plaintiff has done is slap a “conspiracy” label




                                                  9
        Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 10 of 18




on the defamation claim against each Defendant. That does not pass muster under Twombly (“a

plaintiff’s obligation to provide the “grounds” of his “entitle[ment] to relief” requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do,” id.); and it cannot be used as a device to establish a basis for jurisdiction over the Individual

Defendants where none exists.

       Further, in the Eleventh Circuit well-pled “allegations demonstrating a civil conspiracy . .

. [are] a prerequisite to the imputation of the acts of co-conspirators for jurisdictional purposes.”

Marjam Supply Co. of Fla., LLC v. Pliteq, Inc., 2016 WL 11501768, at *4 (S.D. Fla. Sept. 14,

2016) (citing Florida law). In Marjam, the court held that “because Marjam offers only

conclusions and no facts to support the civil conspiracy claim against URB, the Court cannot

impute Pliteq’s Florida acts to URB to find that the Complaint establishes a prima facie case of

personal jurisdiction.” 2016 WL 11501768 at *5. See also United Techs. Corp., 556 F.3d at

1281 (finding the “conspiracy allegations are insufficient to justify the exercise of personal

jurisdiction over” defendant).6 The cases Plaintiff cites are distinguishable both because they are

decided under inapplicable Florida state law, and because in any event the courts found the

conspiracy count was well-pleaded. See, e.g., J & M Assocs., Inc. v. Romero, 488 F. App’x 373,

376 (11th Cir. 2012) (“J & M alleged the elements of conspiracy with particularity as well as an

overt act taken in furtherance of the conspiracy in Alabama.”).7 None remotely provide a basis

for launching jurisdictional discovery here.


6
  See also Advantus, Corp., v. Sandpiper of California, Inc., et al., 2019 WL 4751725, at *23
(M.D. Fla. Sept. 30, 2019) (“‘[I]f the plaintiff fails to plead with specificity any facts supporting
the existence of the conspiracy and provides nothing more than vague and conclusory allegations
regarding a conspiracy,’ then Florida courts decline to apply the co-conspirator theory to extend
personal jurisdiction over a non-resident defendant.”) (citations omitted).
7See also AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F. Supp. 2d 1349, 1354
(S.D. Fla. 2009) (“[T]he complaint as a whole sufficiently alleges that the defendants formed a


                                                  10
        Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 11 of 18




       In sum, Plaintiff’s complaint is “insufficient as a matter of law to establish a prima facie

case that the district court ha[s] jurisdiction” over DuVernay and Locke, and Plaintiff has not

established any material factual jurisdictional dispute warranting discovery. Butler v. Sukhoi

Co., 579 F.3d 1307, 1314 (11th Cir. 2009) (holding that “the district court abused its discretion

in allowing the case to proceed and granting discovery on the jurisdictional issue”). To find that

DuVernay and Locke should be haled into court in Florida because they wrote a docudrama

Series that is critical of Fairstein’s role as public official in New York where she lived and

worked for over 40 years, just because Fairstein began the process of relocating herself to Florida

after the Series aired, would offend traditional notions of fair play and substantial justice in

violation of due process under Walden. Given the hollow nature of the Complaint’s personal

jurisdictional allegations and the lack of any material fact issues (as opposed to wishful fishing),

jurisdictional discovery is simply not warranted.

       Indeed, in the same procedural posture, the Northern District of Illinois denied a similar

request for jurisdictional discovery as to DuVernay’s contacts with Illinois in a defamation

lawsuit over the Series, holding that where, as here, the Court has not yet “resolved the threshold

question of personal jurisdiction, which is whether you have a colorable or prima facie case,”

jurisdictional discovery is premature, and should be denied. John E. Reid & Assocs. v. Netflix,

Inc., No. 1:19-cv-06781 (N.D. Ill.), ECF No. 54, Transcript of 1/7/20 Hearing at p. 6 (denying

jurisdictional discovery) (attached as Ex. A); see also John E. Reid & Assocs., 2020 WL

1330657, at *6, n.5 (reiterating lack of need for jurisdictional discovery) (attached as Ex. B).




civil conspiracy, at least some acts in furtherance of which were carried out in Florida.”); Quail
Cruises Ship Mgmt., Ltd. v. Agencia de Viagens CVC Tur Limitada, 2011 WL 5057203, at *4
(S.D. Fla. Oct. 24, 2011) (complaint sufficiently alleged “conspiracy to fraudulently conceal
deficiencies and misrepresent the condition of the Pacific in anticipation of its sale to Quail.”).


                                                 11
        Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 12 of 18




The “underlying premise” for requiring plaintiffs to make a prima facie case is that they “should

conduct a pre-suit investigation to warrant haling people into court” (id., Tr. at 7)—something

Plaintiff here did not do. This Court similarly should reject needless jurisdictional discovery.

       B.      The Requested Discovery Is Not Relevant to Personal Jurisdiction--It Is
               Calculated to Fish And Harass

       Plaintiff has not only failed to identify a colorable basis for jurisdiction or genuine

dispute on that score, but the sweeping discovery she proposed is not relevant to personal

jurisdiction here. “Such discovery requests should not serve as fishing expeditions, and, as such,

are appropriate only when ‘a party demonstrates that it can supplement its jurisdictional

allegations through discovery.’” Wolf v. Celebrity Cruises, Inc., 683 F. App’x 786, 792 (11th

Cir. 2017) (denying jurisdictional discovery) (citations omitted). While Plaintiff feigns in the

introduction of her Motion that her requested discovery is “limited,” she later lists 17 broad

“topics to be explored in jurisdictional discovery. ” (ECF No. 34, Motion at 8-9.) Many of these

topics are completely irrelevant to jurisdiction, and none would help Plaintiff genuinely establish

personal jurisdiction over DuVernay and Locke. A review of the topics underscore that

jurisdictional discovery here would not only be pointless—but also improper and harassing.

       Topics Related to the Merits. Several of Plaintiff’s identified topics have nothing

whatsoever to do with personal jurisdiction and instead go to the merits of the claim. These

include the following topics:

       a.      Each Defendant’s role with respect to developing and creating the content of the
               film series, including fact-checking for accuracy of the content.

       d.      The individual(s) responsible for the decision to use Linda Fairstein’s actual name
               in the film series.

       e.      The individual(s) responsible for fabricating scenes portraying Linda Fairstein as
               an unscrupulous lawyer who violates laws, the United States Constitution and
               basic rules of professional responsibility.



                                                 12
        Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 13 of 18




       p.      Whether the individual Defendants played any role in selecting the categories
               under which the film series would be classified on Netflix.

       q.      Whether Netflix agreed to indemnify the individual defendants for liability arising
               from the film series and, if not, the reasons why Netflix is defending them . . .

None of these topics remotely touch on DuVernay and Locke’s alleged contacts with Florida,

and thus are grossly inappropriate as “jurisdictional discovery”.

       Topics Related to Netflix’s Subscribers. As Plaintiff points out her motion, Netflix

does not contest personal jurisdiction as to itself. Thus, topics g and h related to Netflix’s

“subscribers” are not necessary to establish personal jurisdiction over Netflix, and Plaintiff offers

no reason why these facts would support personal jurisdiction over DuVernay and Locke

individually. They don’t.

       Topics Related to Social Media. Topics m, n and o relate to DuVernay and Locke’s

social media use. But as discussed above, merely posting to social media will not support the

exercise of personal jurisdiction. Therefore, any facts related to Defendants’ social media use

will not support a showing of personal jurisdiction. See e.g., Schwab v. Hites, 896 F. Supp. 2d

1124, 1138 (M.D. Fla. 2012) (facts not “material” under law; “none of the requests would

ultimately support a showing of personal jurisdiction over [defendant]. The request is denied.”).

       Topics Previously Addressed by DuVernay and Locke. Plaintiff seeks discovery on

several topics that are expressly addressed in DuVernay and Locke’s declarations (ECF Nos. 26-

1 and 26-2, respectively). These include topics c (interviews with Florida reporters for the

Series), b and k (visits to Florida for filming or marketing the Series) and l (contacts with any

Florida residents in connection to the Series). Plaintiff all but ignores the Individual Defendants’

declarations, which confirm what is frankly obvious—that the entire focus of the Series was New

York, was filmed in New York, and had nothing to do with Florida; nor did they have any

relevant contacts in Florida. Moreover, Plaintiff has “not submit[ted] affidavits or any other


                                                 13
        Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 14 of 18




competent evidence that rebutted [Defendants’] affidavits” to warrant jurisdictional discovery.

Hinkle, Inc. v. Continental Motors, Inc., 268 F. Supp. 3d 1312, 1328 (M.D.Fla. 2017).

       Speculation is not enough. Encore Select, Inc., 2014 WL 2548176, at *1 (denying

jurisdictional discovery based on purported “hunch that there may be facts—or a desire to find

out if there are any facts” that justify personal jurisdiction’”). Plaintiff offers no evidence to

show DuVernay or Locke did any interviews or marketing for the Series in Florida (no articles

would even suggest that), or to show they made any visits to Florida for the Series or did

research in Florida. If any interviews did in fact take place, they would be publicly available to

Plaintiff. The fact that she has not found any is telling.8

       Other Legally Irrelevant Topics. Finally, while the remaining topics listed by

Plaintiff—b, f, i and j—may on their face relate to Florida, they are insufficient for the exercise

of personal jurisdiction and are based on pure and (implausible) conjecture. For example, of the

four subparts in topic b, the only marginally relevant topic is the last one, “whether Ms.

DuVernay and Ms. Locke were involved in marketing or promotion aimed at Florida.” (Motion

at 8.) Again, the Individual Defendants have averred they did not conduct business in Florida in

connection with promoting the Series or anything else. As noted above, Plaintiff points to

nothing to dispute that testimony, much less to support launching the fishing expedition she




8
  At most, Plaintiff disingenuously suggests that Ms. Meili now lives in Florida and that
DuVernay may have contacted Ms. Meili there. (Motion at 9.) This is a red-herring. The New
York based Daily Beast article Plaintiff relies upon (Compl. ¶ 146, n.98) also states that Ms.
Meili “declined to talk” to DuVernay. Plaintiff fails to mention that point. Again, DuVernay did
not speak to anyone in Florida for the Series, including Ms. Meili. (ECF No. 26-1, DuVernay
Decl. ¶ 5.) Given that, whether Ms. Meili lived in Florida (if Meili even did at the time) is
irrelevant. Moreover, even if DuVernay had contacted Ms. Meili in Florida (which she did not),
that single contact would be exactly the type of “random, fortuitous or attenuated” contact that
does not justify the exercise of personal jurisdiction. Burger King Corp. v. Rudzewicz, 471 U.S.
462, 475 (1985); Walden, 571 U.S. at 288.


                                                  14
        Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 15 of 18




seeks—other than that she, herself, is apparently a licensed “angler” in the State of Florida

(which is among the litany of irrelevant facts her affidavit does address, see ECF No. 35 at ¶ 13).

       In fact, topic j shows the desperation and pointless nature of Plaintiff’s pursuit. She cites

DuVernay’s October 2018 appearance in Miami for a gubernatorial political campaign9 that had

nothing to do with the Series—indeed, it occurred eight months before the release of the Series

and well over a year before Plaintiff’s filing of the Complaint. Thus, Plaintiff’s speculation that

DuVernay may have “discussed or promoted” the Series in Florida is baseless.

       Lastly, with respect to topics f and i, Florida viewership alone is not sufficient for

personal jurisdiction under Walden’s clarification of Calder v. Jones, 465 U.S. 783 (1984).

When reexamined in Walden, the Court explained that Calder was based on “the injury to the

plaintiff’s reputation in the estimation of the California public . . . combined with the various

facts that gave the article a California focus[.]” 571 U.S. at 288 (emphasis added). Here, there

are absolutely no facts giving the Series a “Florida focus” as is necessary to establish personal

jurisdiction over the Individual Defendants. Again, Plaintiff ignores Walden.

       Because none of the requested discovery would be sufficient to establish personal

jurisdiction over DuVernay and Locke in Florida, and would cause needless expense and burden,

Plaintiff’s motion should be denied in its entirety. See RMS Titanic, Inc. v. Kingsmen Creatives,

Ltd., 579 F. App’x 779, 791 (11th Cir. 2014) (denial of jurisdictional discovery proper where

“the facts Premier sought would not have affected the district court’s jurisdiction”).10


9
  For last minute scheduling reasons, DuVernay did not even travel to Florida to appear in person
at the event but only attended remotely.
10
  See also Grimes v. Young Life, Inc., No. 8:16-CV-27-T-23EAJ, 2016 WL 11531540, at *3
(M.D. Fla. May 2, 2016) (“The plaintiff lists several generic “areas of inquiry” for jurisdictional
discovery but fails to explain how the information sought would establish personal jurisdiction
over the defendants.”); Millennium, 2014 WL 324656, at *4 (“Ultimately, Plaintiff has failed to
show that further discovery would generate facts necessary to prove that the Court has personal


                                                 15
        Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 16 of 18




       C.      Jurisdictional Discovery is Premature in Light of the Request to Transfer
               and Netflix’s Motion to Dismiss.

       Plaintiff’s request for personal jurisdiction should also be denied as futile because

transfer of this case to SDNY is appropriate whether or not there is personal jurisdiction over

DuVernay and Locke. Defendants have made a strong showing that this case should be

transferred to SDNY either for improper venue or under 28 U.S.C. § 1404(a). The Court need

not even reach the issue of personal jurisdiction before deciding to transfer the case. That is

exactly what the Southern District of Florida did in a recent defamation case, granting transfer to

SDNY based on improper venue and the convenience of the parties and witnesses without

reaching the question of personal jurisdiction. Kesner v. Barron’s, Inc., No. 19-cv-61370-RS,

ECF No. 76 (S.D. Fla., May 1, 2020); see also Leroy v. Great W. United Corp., 443 U.S. 173,

180 (1979) (“[W]hen there is a sound prudential justification for doing so, we conclude that a

court may reverse the normal order of considering personal jurisdiction and venue” and consider

venue first). Thus, it would be a waste of the parties’ resources to engage in jurisdictional

discovery when the Court has several other avenues to grant Defendants’ requested relief.

       Additionally, Netflix filed a Motion to Dismiss for Failure to State a Claim (ECF No. 28),

which DuVernay and Locke will join if they are not dismissed for lack of personal jurisdiction.

As the district judge in the Reid case properly found, “jurisdictional discovery at this moment

would be unduly burdensome when there’s a substantive motion to dismiss that’s pending.”

John E. Reid & Assocs., Inc. v. Netflix, Inc., No. 1:19-cv-06781 (N.D. Ill.), ECF No. 54,

Transcript of 1/7/20 Hearing on Jurisdictional Discovery at p. 6 (Ex. A). The same reasoning




jurisdiction over [defendant]. The Court declines to authorize such an unguided inquest,
particularly at this point in the litigation.”).


                                                 16
        Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 17 of 18




applies with even more force in this matter, where this case has no business being filed in

Florida, given that Plaintiff is the only link to Florida, and an extremely weak one at that.

                                          CONCLUSION

       Based on the foregoing, Defendants Ava DuVernay and Attica Locke respectfully request

that the Court deny Plaintiff’s Motion for Leave to Conduct Jurisdictional Discovery and grant

their Motion to Dismiss for Lack of Personal Jurisdiction, or in the Alternative Transfer to

SDNY. Alternatively, given that the issues raised on jurisdiction here are in essence legal

questions based on undisputed facts, the Court should, at most, take Plaintiff’s request for

jurisdictional discovery under advisement and should first decide Defendants’ motions to dismiss

for improper venue or alternatively transfer to SDNY, and/or to dismiss for failure to state a

claim, which motions should be granted and would moot the issue of personal jurisdiction. It

would be a waste of the Court’s and the parties’ resources to allow jurisdictional discovery now.

Dated: June 10, 2020                                  Respectfully submitted,

                                                        /s/ Natalie J. Spears
                                                        Natalie J. Spears (pro hac vice)
                                                        Gregory R. Naron (pro hac vice)
                                                        Jacqueline A. Giannini (pro hac vice)
                                                        DENTONS US LLP
                                                        233 South Wacker Drive, Suite 5900
                                                        Chicago, Illinois 60606
                                                        Kelley Geraghty Price (Florida Bar #889539)
                                                        Eric S. Olson (Florida Bar #99079)
                                                        DENTONS COHEN & GRIGSBY P.C.
                                                        Mercato - Suite 6200
                                                        9110 Strada Place
                                                        Naples, Florida 34108
                                                        Kiran Patel (pro hac vice)
                                                        DENTONS US LLP
                                                        1221 Avenue of the Americas
                                                        New York, New York 10020
                                                        Attorneys for Defendants Ava DuVernay and
                                                        Attica Locke


                                                 17
        Case 1:20-cv-08042-PKC Document 36 Filed 06/10/20 Page 18 of 18




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 10, 2020, a true and correct copy of the foregoing was

served by CM/ECF on all counsel or parties of record on the service list.


                                             /s/ Natalie J. Spears




                                               18
